DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
As of the Office Action dated February 4, 2021, claims 1-22 and 27-29 were pending and claims 1-22 and 27-29 stood rejected.  Claims 1 and 29 have been amended.  Claim 20 has been cancelled.  No claims have been added.  Claims 1-19, 21-22 and 27-29 are therefore currently pending and are presented for examination on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on February 2, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s remarks regarding the interpretation of claims 27-29 has been noted.  As Examiner has indicated that support for the language of the claims is present in the written disclosure the interpretation does not constitute a rejection but simply an indication as to how the claims are being treated during examination.
Applicant’s argument with regard to the 35 U.S.C. § 101 rejection of claims 1-22 and 27-29 has been fully considered and is persuasive.  Examiner does not entirely agree with the rationale provided by Applicant as Examiner would still maintain that the transfer of cryptocurrency is under Prong One of Step 2A an abstract idea as it falls 
Allowable Subject Matter
Claims 1-19, 21-22 and 27-29 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James I. Bunts (Reg. No. 75,578 on May 17, 2021.
The application has been amended as follows: 
product comprising a non-transitory memory further comprising machine-readable instructions to cause a processing device to implement the method according to claim 1.
The following is an examiner’s statement of reasons for allowance.
Examiner has reviewed prior art from both Examiner’s search and the art cited in the written opinion from the international searching authority.  From a technical perspective each of the elements such as the distributed ledger implemented on a peer-to-peer network, the performing of transfers using a cryptocurrency network, the use of hierarchical deterministic wallets using derivatives of public keys to identify each particular wallet (which reads on the second public key formed from the master public key and a generated value) and scripts that form smart contracts are known in the art.  What distinguishes claim 1-29 from the prior art is the formation of a particular business arrangement utilizing these prior art elements where a second node second public key (which appears to differ from a hierarchical deterministic wallet only by name and not by formation) is referenced in a particular script or smart contract presumably formed by an intermediary residing between the parties intending to transfer cryptocurrency funds from a sender to recipient.  No clear technological improvement is being made to any individual element and no clear technological improvement is being made in combining an intermediary with smart contracts and wallet identifiers formed from performing a derivation function on an existing public key of the receiver as the only result is a wallet identifier that may include accounting details such as tax, mortgage, superannuation (pension), loan, holiday fund (0127, 0131) any other string value that the human recipient would find useful in identifying the transfer.  Watanabe et al. (“Blockchain th Global Conference on Consumer Electronics (GCCE), pages 577-578) anticipates a peer-to-peer network forming a blockchain and the use of smart contracts.  Deterministic wallets are anticipated by Maxwell et al. (“Deterministic wallets”, Bitcoin Israel Conference, February 27, 2014, 14 pages, particularly slides 2-3, 8 and 9) however Maxwell teaches using the deterministic wallet mechanism in order to allow a merchant (recipient) to identify payments based on the customer (sender) that made the payment rather than the claimed invention that identifies categories of payments based on recipient specific categories.  Gutoski et al. (“Hierarchical Deterministic Bitcoin Wallets that Tolerate Key Leakage”, International Conference on Financial Cryptography and Data Security, July 16, 2015, 14 pages, to be cited as Gutoski G., Stebila D. (2015) Hierarchical Deterministic Bitcoin Wallets that Tolerate Key Leakage. In: Böhme R., Okamoto T. (eds) Financial Cryptography and Data Security. FC 2015. Lecture Notes in Computer Science, vol 8975. Springer, Berlin, Heidelberg) teaches the use of the Master Public Key Property on page 3 and is broad enough in scope to anticipate wallets that are determined on any basis including recipient categories.  While all of the technical pieces are present for forming an obviousness rejection using these references no clear motivation or rationale exists for forming a rejection without employing hindsight reasoning.  Therefore the claims are clearly not anticipated by or obvious over the prior art.
With regard to the previous rejection under section 101 Examiner views the operation of determining a generator value that is used to determine a common secret that is the basis for a data output that is transmitted over a communications network 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486.  The examiner can normally be reached on 5 to 7:15 AM and 10:45 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES D NIGH/Senior Examiner, Art Unit 3685